                                                                        SIGNED.


                                                                        Dated: November 28, 2018


 1
                                                                        _________________________________
 2                                                                      Paul Sala, Bankruptcy Judge

 3

 4

 5                         IN THE UNITED STATES BANKRUPTCY COURT

 6                                  FOR THE DISTRICT OF ARIZONA

 7   In re:                                               Chapter 11 Proceeding

 8   RDX TECHNOLOGIES CORPORATION,                        Case No. 2:17-bk-14387-PS

 9                                   Debtor.              ORDER DISMISSING CHAPTER 11
                                                          CASE
10

11

12            This matter having come before the Court on the United States Trustee’s Motion to
13   Convert or Dismiss (“Motion”) (Dkt. 135), a joinder in the Motion having been filed by creditors
14   CWT Canada II Limited Partnership, Resource Recovery Corporation, and GEM Holdco, LLC

15   (Dkt. 138), a response having been filed by the Debtor (Dkt. 140), a hearing having been held on

16   the Motion on November 28, 2018, a stipulation amongst the parties having been reached in

17   open court, and good cause appearing,

18            IT IS HEREBY ORDERED the above-captioned bankruptcy case is hereby dismissed.

              IT IS FURTHER ORDERED that the Debtor shall not be allowed to file any bankruptcy
19
     case in any jurisdiction for 180 days after entry of this Order.
20
              IT IS FURTHER ORDERED that any subsequent bankruptcy filing by or against the
21
     Debtor be assigned to this Court.
22

23            DATED AND SIGNED ABOVE
24

25




                                                 -1
     Case 2:17-bk-14387-PS         Doc 143 Filed 11/28/18 Entered 11/29/18 08:14:02                Desc
                                     Main Document    Page 1 of 1
